Exhibit 10.91
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT dated as of the 26th day of September, 2011, by and between
SMITH & WESSON HOLDING CORPORATION, a Nevada corporation (“Employer”), and P.
JAMES DEBNEY (“Employee”).
WHEREAS, Employer desires to employ Employee as President and Chief Executive
Officer, and Employee desires to accept such employment, upon the terms and
conditions contained herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:
1. Employment.
Employer hereby employs Employee, and Employee hereby accepts such employment,
as President and Chief Executive Officer of Employer and of such subsidiaries of
Employer as Employer shall designate and in such other capacities and for such
other duties and services as shall from time to time be mutually agreed upon by
Employer and Employee. Employee shall report to the Board of Directors of
Employer.
2. Full Time Occupation and Other Activities.
Employee shall devote Employee’s entire business time, attention, and efforts to
the performance of Employee’s duties under this Agreement; shall serve Employer
faithfully and diligently; and shall not engage in any other employment or other
business activities while employed by Employer. The foregoing limitations shall
not be construed as prohibiting Employee from serving as a director of one or
more companies provided that (a) such company does not compete, directly or
indirectly, with Employer; (b) participation on the board of such company does
not significantly interfere with the performance of Employee’s responsibilities
under this Agreement; (c) participation on the board of such company will not
adversely affect the reputation of Employer; (d) such company shall maintain a
policy of directors’ and officers’ liability insurance covering Employee on such
terms and conditions and at a level of coverage that the Board of Directors of
Employer determines to be reasonable for a company of such size; and (e) such
company shall enter into an agreement to indemnify Employee, to the fullest
extent permissible under applicable law, for expenses and damages in connection
with claims against Employee in connection with service as a director of such
company.
3. Compensation and other Benefits During Term of Employment.
(a) Base Salary. Employer shall pay to Employee a base salary of $450,000 per
annum to be paid in equal monthly installments, or in such other periodic
installments upon which Employer and Employee shall mutually agree. By action
and in the sole discretion of the Board of Directors of Employer, the base
salary will be subject to annual review and may be increased based on
performance of Employer and Employee.

 

 



--------------------------------------------------------------------------------



 



(b) Bonus. Employee shall be eligible to participate in executive compensation
programs maintained by Employer for its executive personnel. Employee also shall
be eligible to receive an annual bonus in such an amount, if any, determined by
the Board of Directors of Employer or such committee of the Board of Directors
as may be designated by the Board of Directors based upon achievement of
performance goals and any other such factors as may be deemed relevant by the
Board of Directors or committee thereof, which bonus opportunity shall not be
less than 100% of base salary at target.
(c) Stock-Based Compensation and Awards. Employee may receive annual stock-based
compensation awards, with the amount of such awards granted and the terms and
conditions thereof to be determined from time to time by and in the sole
discretion of the Board of Directors of Employer or a committee thereof.
(d) Fringe Benefits. Employee shall receive a car allowance of $1,000 per month.
Employee also shall be entitled to participate in any group insurance, pension,
retirement, vacation, expense reimbursement, and other plans, programs, and
benefits approved by the Board of Directors or a duly constituted committee of
the Board of Directors and made available from time to time to executive
employees of Employer generally during the term of Employee’s employment
hereunder. The foregoing shall not obligate Employer to adopt or maintain any
particular plan, program, or benefit.
(e) Vacation. Employee shall be entitled to a paid vacation in accordance with
the applicable policies of Employer in effect from time to time, but not less
than four weeks of paid vacation per annum.
(f) Reimbursement for Business Expenses. Employer shall reimburse Employee for
all travel, entertainment, and other ordinary and necessary business expenses
incurred by Employee in connection with the business of Employer and Employee’s
duties under this Agreement. The term “business expenses” shall not include any
item not deductible in whole or in part by Employer for federal income tax
purposes. To obtain reimbursement, Employee shall submit to Employer receipts,
bills, or sales slips for the expenses incurred. Reimbursements shall be made by
Employer monthly within 10 days of presentation by Employee of evidence of the
expenses incurred.
(g) Reimbursement for Insurance Premiums. Employer shall reimburse Employee for
the reasonable insurance premiums (and any taxes incident thereto) for
disability insurance covering up to 75% of Employee’s base salary and for
medical and hospitalization insurance for Employee, Employee’s wife, and
Employee’s children under the age of 25 for whom Employee provides a majority of
their financial support.
(h) Key Person Insurance. Employer shall reimburse Employee for the reasonable
premiums (and taxes incident thereto) for a key person term-insurance policy of
$5.0 million on the life of Employee with such beneficiaries as Employee shall
select.

 

2



--------------------------------------------------------------------------------



 



4. Term of Employment.
(a) Employment Term. The term of this Agreement shall be for a period commencing
as of September 26, 2011 and continuing until terminated pursuant to Section
4(b) below.
(b) Termination Under Certain Circumstances. Notwithstanding anything to the
contrary herein contained:
(i) Death. Employee’s employment shall be automatically terminated, without
notice, effective upon the date of Employee’s death.
(ii) Disability. If Employee shall fail, for a period of more than 60
consecutive days, or for 90 days within any 180-day period, to perform any of
Employee’s duties under this Agreement as the result of illness or other
incapacity, Employer, at its option and upon written notice to Employee, may
terminate Employee’s employment effective on the date of that notice.
(iii) Unilateral Decision of Employer. Employer, at its option, upon written
notice to Employee, may terminate Employee’s employment effective on the date of
that notice.
(iv) Unilateral Decision by Employee. Employee, at Employee’s option and upon
written notice to Employer, may terminate Employee’s employment effective on the
date of that notice.
(v) Certain Acts. If Employee engages in an act or acts involving a crime, moral
turpitude, fraud, or dishonesty, or if Employee willfully violates in a material
respect Employer’s Corporate Governance Guidelines, Code of Conduct, or Code of
Ethics for the CEO and Senior Financial Officers, including, without limitation,
the provisions thereof relating to conflicts of interest or related party
transactions, Employer, at its option and upon written notice to Employee, may
terminate Employee’s employment effective on the date of that notice.
(vi) Change in Control. In the event of a “Change in Control” of Employer (as
defined below), Employee, at Employee’s option and upon written notice to
Employer, may terminate Employee’s employment effective on the date of the
notice (which shall not constitute a unilateral decision by Employee under
Section 4(b)(iv) above) unless (A) the provisions of this Agreement remain in
full force and effect as to Employee and (B) Employee suffers no reduction in
Employee’s status, duties, authority, or compensation following such Change in
Control, provided that Employee will be considered to suffer a reduction in
Employee’s status, duties, authority, if, after the Change in Control,
(1) Employee is not the chief executive officer of the company that succeeds to
the business of Employer, (2) such company’s common stock is not listed on a
national stock exchange (such as the New York Stock Exchange, the Nasdaq
National Market, or the American Stock Exchange), or (3) such company terminates
Employee or reduces Employee’s status, duties, authority, or compensation within
one year of the Change in Control.

 

3



--------------------------------------------------------------------------------



 



(c) Result of Termination.
(i) Except as otherwise set forth in this Agreement, in the event of the
termination of Employee’s employment pursuant to Sections 4(b)(i) (“Death”),
4(b)(ii) (“Disability”), 4(b)(iv) (“Unilateral Decision by Employee”), or
4(b)(v) (“Certain Acts”) above, Employee shall receive no further compensation
under this Agreement.
(ii) In the event of the termination of Employee’s employment pursuant to
Section 4(b)(iii) (“Unilateral Decision of Employer”) above, Employee shall
(A) for a period of 18 months after the effective date of the termination,
continue to receive Employee’s base salary as provided in Section 3(a) above;
(B) receive an amount equal to the average of Employee’s cash bonus paid for
each of the two fiscal years immediately preceding Employee’s termination, such
amount to be paid over the period of 18 months after the effective date of the
termination; and (C) receive the car allowance and coverage under Employer’s
medical plan to the extent provided for Employee pursuant to Section 3(d) above
at the effective date of the termination, such benefits to be received over the
period of 18 months after the effective date of the termination.
(iii) In the event of the termination of Employee’s employment pursuant to
Section 4(b)(vi) (“Change in Control”) above, Employee shall (A) for a period of
24 months after the effective date of the termination, continue to receive
Employee’s base salary as provided in Section 3(a) above; (B) receive an amount
equal to the average of Employee’s cash bonus paid for each of the two fiscal
years immediately preceding Employee’s termination, such amount to be paid and
received over a period of 18 months after the effective date of the termination;
(C) receive the car allowance for a period of 24 months after the effective date
of the termination; and (D), at Employer’s option, either (x) receive coverage
under Employer’s medical plan to the extent provided for Employee pursuant to
Section 3(d) above at the effective date of the termination, such benefits to be
received over a period of 24 months after the effective date of the termination,
or, (y) receive reimbursement for the COBRA premium for such coverage through
the earlier of such 24-month period or the COBRA eligibility period.
(iv) In the event of the termination of Employee’s employment pursuant to
Section 4(b)(iii) (“Unilateral Decision of Employer”) above, Employee shall
receive for a period of 36 months following such termination a cash payment in
the amount of $10,000 per 12-month period for post-termination secretarial
support.
(v) In the event of the termination of Employee’s employment hereunder pursuant
to Sections 4(b)(iii) (“Unilateral Decision of Employer”) or 4(b)(vi) (“Change
in Control”) above, the options granted under any employment agreement between
Employer and Employee that are vested as of the effective date of the
termination, will have a nine-month post-termination exercise period, but not
beyond their original term.
(vi) In the event of the termination of Employee’s employment pursuant to
Sections 4(b)(ii) (“Disability”), 4(b)(iii) (“Unilateral Decision of Employer”),
or 4(b)(vi) (“Change in Control”) above, or in the event Employee voluntarily
terminates his employment with at least six months advance notice to Employer,
Employer shall, for a period of 36 months following the effective date of such
termination, continue to pay the life insurance premiums on any then existing
life insurance policy provided by Employer to Employee, up to an annual premium
of $20,000 pro-rated on a monthly basis.

 

4



--------------------------------------------------------------------------------



 



(vii) In the event of the termination of Employee’s employment pursuant to
Sections 4(b)(i) (“Death”), 4(b)(ii) (“Disability”), 4(b)(iii) (“Unilateral
Decision of Employer”), or 4(b)(vi) (“Change in Control”) above, Employee shall
receive, for the fiscal year of the notice of termination, any earned bonus, on
a pro-rated basis, based on the performance goals actually achieved for the
fiscal year of the notice of termination, as determined in the sole discretion
of the Board of Directors of Employer, at the time such bonuses are paid to
other employees.
Any payments made by Employer pursuant to this Section 4(c) (other than the
payment, if any, described in Section 4(c)(vii)) shall be paid on a monthly
basis beginning on the first payroll date following Employee’s Separation from
Service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), and not in a lump sum and shall be treated as a
series of separate payments for purposes of Section 409A. Employee shall receive
no additional compensation following any termination except as provided herein.
In the event of any termination, Employee shall resign all positions (including
positions on the Board of Directors) with Employer and its subsidiaries. If
Employee is a “specified employee” within the meaning of Section 409A, then
payments shall not commence until six months following Employee’s separation
from service to the extent necessary to avoid the imposition of the additional
20% tax under Section 409A (and in the case of installment payments, the first
payment shall include all installment payments required by this subsection that
otherwise would have been made during such six-month period). If the payment
described in Section 4(c)(vi) must be delayed for six months pursuant to the
preceding sentence, Employee shall bear the full cost of such payment during
such delay period. Upon the date such payment would otherwise commence, Employer
shall reimburse Employee for such payments, to the extent that such payments
otherwise would have been paid by Employer had such payments commenced upon
Employee’s termination of employment. Any remaining payments shall be provided
by Employer in accordance with the schedule and procedures specified herein.
This Agreement is intended to satisfy the requirements of Section 409A with
respect to amounts subject thereto, and shall be interpreted and construed
consistent with such intent. Except as provided otherwise herein, no
reimbursement payable to Employee pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of Employer shall be paid later than the
last day of the calendar year following the calendar year in which the related
expense was incurred, and no such reimbursement during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.
(d) Change in Control. The term “Change in Control” of Employer shall mean a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934 as in effect on the date of this Agreement or, if Item 6(e)
is no longer in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 that serve similar
purposes; provided that, without limitation, such a Change in Control shall be
deemed to have occurred if and when (i) any person (as such term is used in

 

5



--------------------------------------------------------------------------------



 



Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) directly or indirectly of equity securities of Employer representing
20 percent or more of the combined voting power of Employer’s then-outstanding
equity securities, except that this provision shall not apply to any person
currently owning at least five percent or more of the combined voting power of
Employer’s currently outstanding equity securities or to an acquisition of up to
20 percent of the then-outstanding voting securities that has been approved by
at least 75 percent of the members of the Board of Directors who are not
affiliates or associates of such person; (ii) during the period of this
Agreement, individuals who, at the beginning of such period, constituted the
Board of Directors of Employer (the “Original Directors”), cease for any reason
to constitute at least a majority thereof unless the election or nomination for
election of each new director was approved (an “Approved Director”) by the vote
of a Board of Directors constituted entirely of Existing Directors and/or
Approved Directors; (iii) a tender offer or exchange offer is made whereby the
effect of such offer is to take over and control Employer, and such offer is
consummated for the equity securities of Employer representing 20 percent or
more of the combined voting power of Employer’s then-outstanding voting
securities; (iv) Employer is merged, consolidated, or enters into a
reorganization transaction with another person and, as the result of such
merger, consolidation, or reorganization, less than 75 percent of the
outstanding equity securities of the surviving or resulting person shall then be
owned in the aggregate by the former stockholders of Employer; or (v) Employer
transfers substantially all of its assets to another person or entity that is
not a wholly owned subsidiary of Employer. Sales of Employer’s Common Stock
beneficially owned or controlled by Employee shall not be considered in
determining whether a Change in Control has occurred.
5. Competition and Confidential Information.
(a) Interests to be Protected. The parties acknowledge that Employee will
perform essential services for Employer, its employees, and its stockholders
during the term of Employee’s employment with Employer. Employee will be exposed
to, have access to, and work with, a considerable amount of Confidential
Information (as defined below). The parties also expressly recognize and
acknowledge that the personnel of Employer have been trained by, and are
valuable to, Employer and that Employer will incur substantial recruiting and
training expenses if Employer must hire new personnel or retrain existing
personnel to fill vacancies. The parties expressly recognize that it could
seriously impair the goodwill and diminish the value of Employer’s business
should Employee compete with Employer in any manner whatsoever. The parties
acknowledge that this covenant has an extended duration; however, they agree
that this covenant is reasonable and it is necessary for the protection of
Employer, its stockholders, and employees. For these and other reasons, and the
fact that there are many other employment opportunities available to Employee if
he should terminate his employment, the parties are in full and complete
agreement that the following restrictive covenants are fair and reasonable and
are entered into freely, voluntarily, and knowingly. Furthermore, each party was
given the opportunity to consult with independent legal counsel before entering
into this Agreement.

 

6



--------------------------------------------------------------------------------



 



(b) Non-Competition. During the term of Employee’s employment with Employer and
for the period equal to the longer of 12 months after the termination of
Employee’s employment with Employer, regardless of the reason therefor, and the
period during which Employee receives cash severance pursuant to Section 4(c)
Employee shall not (whether directly or indirectly, as owner, principal, agent,
stockholder, director, officer, manager, employee, partner, participant, or in
any other capacity) engage or become financially interested in any competitive
business conducted within the Restricted Territory (as defined below). As used
herein, the term “competitive business” shall mean any business that sells or
provides or attempts to sell or provide products or services the same as or
substantially similar to the products or services sold or provided by Employer
during Employee’s employment hereunder, and the term “Restricted Territory”
shall mean any state or other geographical in which Employer sells products or
provides services during Employee’s employment hereunder.
(c) Non-Solicitation of Employees. During the term of Employee’s employment and
for a period of 24 months after the termination of Employee’s employment with
Employer, regardless of the reason therefor, Employee shall not directly or
indirectly, for Employee, or on behalf of, or in conjunction with, any other
person, company, partnership, corporation, or governmental entity, solicit for
employment, seek to hire, or hire any person or persons who is employed by or
was employed by Employer within 12 months of the termination of Employee’s
employment for the purpose of having any such employee engage in services that
are the same as or similar or related to the services that such employee
provided for Employer.
(d) Confidential Information. Employee shall maintain in strict secrecy all
confidential or trade secret information relating to the business of Employer
(the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof, Confidential Information shall include without limitation any
materials, trade secrets, knowledge, or information with respect to management,
operational, or investment policies and practices of Employer; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the management, operational, or investment policies or practices of
Employer.
(e) Return of Books, Records, Papers, and Equipment. Upon the termination of
Employee’s employment with Employer for any reason, Employee shall deliver
promptly to Employer all files, lists, books, records, manuals, memoranda,
drawings, and specifications; all cost, pricing, and other financial data; all
other written or printed materials and computers, cell phones, PDAs, and other
equipment that are the property of Employer (and any copies of them); and all
other materials that may contain Confidential Information relating to the
business of Employer, which Employee may then have in Employee’s possession,
whether prepared by Employee or not.
(f) Disclosure of Information. Employee shall disclose promptly to Employer, or
its nominee, any and all ideas, designs, processes, and improvements of any kind
relating to the business of Employer, whether patentable or not, conceived or
made by Employee, either alone or jointly with others, during working hours or
otherwise, during the entire period of Employee’s employment with Employer or
within six months thereafter.

 

7



--------------------------------------------------------------------------------



 



(g) Assignment. Employee hereby assigns to Employer or its nominee, the entire
right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee’s employment with Employer, or within six months thereafter, and
which relate to the business of Employer.
(h) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section is established, Employer shall be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right shall be cumulative and in addition to any other rights
or remedies to which Employer may be entitled. In the event of a violation of
any provision of subsection (b), (c), (f), or (g) of this Section, the period
for which those provisions would remain in effect shall be extended for a period
of time equal to that period beginning when such violation commenced and ending
when the activities constituting such violation shall have been finally
terminated in good faith.
(i) Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 5 or otherwise) is found by a Court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this Section 5
is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.
6. Miscellaneous.
(a) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received (i) if personally delivered, on the
date of delivery, (ii) if by facsimile transmission, upon receipt, (iii) if
mailed, three days after deposit in the United States mail, registered or
certified, return receipt requested, postage prepaid, and addressed as provided
below, or (iv) if by a courier delivery service providing overnight or
“next-day” delivery, on the next business day after deposit with such service
addressed as follows:

  (1)  
If to Employer:
       
2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Attention: Chairman of the Board

 

8



--------------------------------------------------------------------------------



 



     
with a copy given in the manner
prescribed above, to:
       
Greenberg Traurig, LLP
2375 East Camelback Road — Suite 700
Phoenix, Arizona 85016
Attention: Robert S. Kant, Esq.
Phone: (602) 445-8302
Facsimile: (602) 445-8100
E-Mail: KantR@gtlaw.com
    (2)  
If to Employee:
       
3 Oxford Road
Longmeadow, MA 01106
Phone: (413) 374-7726
E-Mail: james.debney@gmail.com

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 6 for the giving of notice.
(b) Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.
(c) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the laws of the state of Massachusetts, notwithstanding any
Massachusetts or other conflict-of-interest provisions to the contrary.
(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns, except that no party may assign or
transfer such party’s rights or obligations under this Agreement without the
prior written consent of the other party.
(e) Execution in Counterpart. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.
(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

9



--------------------------------------------------------------------------------



 



(g) Entire Agreement. Except as herein contained, this Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, including the Severance and Change in Control Agreement dated
October 22, 2010 between Employer and Employee. The express terms hereof control
and supersede any course of performance and/or usage of the trade inconsistent
with any of the terms hereof. This Agreement may not be modified or amended
other than by an agreement in writing.
(h) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
(i) Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.
(j) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.
7. Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto; provided that because the obligations of
Employee hereunder involve the performance of personal services, such
obligations shall not be delegated by Employee. For purposes of this Agreement
successors and assigns shall include, but not be limited to, any individual,
corporation, trust, partnership, or other entity that acquires a majority of the
stock or assets of Employer by sale, merger, consolidation, liquidation, or
other form of transfer. Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Employer to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place. Without limiting the foregoing, unless the context otherwise requires,
the term “Employer” includes all subsidiaries of Employer.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John B. Furman          Chairman Compensation Committee        
/s/ P. James Debney       P. James Debney   

 

10